740 N.W.2d 312 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Rachel GUTLERREZ, Defendant-Appellant.
Docket No. 132607. COA No. 272497.
Supreme Court of Michigan.
November 2, 2007.
By order of March 26, 2007, the application for leave to appeal the October 10, 2006 judgment of the Court of Appeals was held in abeyance pending the decision in People v. Johnston (Docket No. 130526). On order of the Court, the case having been decided on June 15, 2007, 478 Mich. 903, 732 N.W.2d 531 (2007), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
For the reasons stated in my dissenting statement in People v. Villegas, ___ Mich. ___, 740 N.W.2d 304, 2007 WL 3227033 (Docket No. 129981, decided November 2, 2007), I would remand this case to the trial court for resentencing.
MARILYN J. KELLY, J., joins the statement of MARKMAN, J.